Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Prol on 1/26/2022.
The application has been amended as follows: 
Please amend claims 1, 2, 4, 5, 6, 9, 10, 13 & 15 as follows:
(Currently Amended) An information handling system to wirelessly transmit and receive data at an antenna comprising: a base chassis containing components of the information handling system, the base chassis including a C-cover and a metal D-cover housing the components; a display chassis including an A-cover operatively coupled to the base metal chassis via a hinge; a vent cavity at an edge of the D-cover; a metal exhaust grill formed at the edge of the base metal chassis to contain the vent cavity; an antenna element co-located within the vent cavity; and a ground current path forming an electric field trap via the metal exhaust grill to the D-cover of the base metal chassis in the vent cavity to limit currents from resonating metal structures external to the vent cavity of the information handling system; and 
2. (Currently Amended) The information handling system of claim 1, comprising a parasitic coupling element tied to the ground current path to further the ground path for the electric filed trap formed with the metal exhaust grill.
4. (Currently Amended) The information handling system of claim 1, wherein the dimensions of a vent opening of the metal exhaust grill is 1/4th of a wavelength of a target frequency emitted by the antenna element to trap the electric fields within the vent cavity.
5. (Currently Amended) The information handling system of claim 1, wherein the metal exhaust grill is placed across a vent opening of an audio vent at a back edge of the D-cover.
6. (Currently Amended) The information handling system of claim 1, wherein the metal exhaust grill is placed across a vent opening of a thermal exhaust vent at a back edge of the D-cover.
9. (Currently Amended)  A C-cover and D-cover assembly for an information handling system comprising: a metal C-cover operatively coupled to a metal D-cover of a base chassis and including an antenna aperture and an input/output device; the metal D-cover operatively coupled to a display chassis having a display device via a hinge and the metal D-cover including: a vent cavity at an edge of the D-cover; an antenna element placed below the antenna aperture and co-located within the vent cavity to transmit a radio frequency (RF) electromagnetic (EM) wave via the antenna aperture; a metal exhaust grill at exhaust grill to the D-cover to limit currents associated with the antenna element from resonating outside the vent cavity.
10. (Currently Amended) The assembly of claim 9, comprising a parasitic coupling element tied to the ground current path to further the ground path for the electric filed trap in the vent cavity formed with the metal exhaust grill.
13. (Currently Amended) The assembly of claim 9, wherein the antenna element is located within a thermal vent cavity and the metal exhaust grill allows air to escape the C-cover and D-cover assembly for thermal ventilation.
15. (Currently Amended) The assembly of claim 9 wherein the vent cavity and the metal exhaust grill are disposed at a back edge of the D-cover along a hinge with the display chassis.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, in view of Applicant’s remarks P. 6 & 7, the prior art of record does not fairly teach nor render obvious the limitations “a metal exhaust grill formed at the edge of the base metal chassis to contain the vent cavity; an antenna element co-located within the vent cavity; and a ground current path forming an electric field trap via the metal exhaust grill to the D-cover of the base metal chassis in the vent 
Regarding Claim 9, in view of Applicant’s remarks P. 6 & 7, the prior art of record does not fairly teach nor render obvious the limitations “an antenna element placed below the antenna aperture and co-located within the vent cavity to transmit a radio frequency (RF) electromagnetic (EM) wave via the antenna aperture; a metal exhaust grill at the edge across a vent opening of the vent cavity; and a ground current path forming an electric filed trap via the metal vent exhaust grill to the D-cover to limit currents associated with the antenna element from resonating outside the vent cavity.” all in the arrangement as recited in the claim. Claims 10-15 depend from claim 9.
Regarding Claim 16, in view of Applicant’s remarks P. 6 & 7, the prior art of record does not fairly teach nor render obvious the limitations “a metal exhaust grill formed along a back edge of the base metal chassis; and a ground current path formed via the metal exhaust grill to the D-cover of the base metal chassis to trap an electromagnetic field associated with a wireless communication signal from the antenna element within a thermal exhaust vent cavity and limit resonance with an A-cover of the information handling system operatively coupled to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        

/HAI V TRAN/Primary Examiner, Art Unit 2845